Title: Duff Green to James Madison, 15 October 1827
From: Green, Duff
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Office of the United States Telegraph
                        
                                
                                
                            Washington City15th. October 1827.
                        
                        
                            
                         
                        The high respect which I entertain for your character and public services prompts me to enclose the following
                            extract from the Boston Central and without and desire to involve you in the party warfare now
                            carried on before the public to ask of you here only, permission upon your authority to
                            contradict the report that you are the writer of the essays published in the Richmond Whig over the signature of a Farmer.
                            With sentiments of the highest respect your fellow Citizen
                        
                        
                            
                                Duff Green
                            
                        
                    